   Case 2:18-cv-05544-JCZ-MBN Document 57 Filed 10/23/18 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


BOLAND MARINE & INDUSTRIAL, LLC *
                                *                    CIVIL ACTION NO.: 2:18-cv-
                                                     05544 c/w NO: 2:18-cv-5565
VERSUS                                 *
                                       *
                                       *             SECTION “A” DIVISION 2
JSC MURMANSK SHIPPING COMPANY, *
in personam, and                       *             JUDGE ZAINEY
M/V POMORYE, her engines, tackle,      *
apparel, etc., in rem                  *             MAG. JUDGE NORTH
                                       *
***************************************


                                         ORDER

       CONSIDERING the foregoing Ex Parte Consent Motion to Conduct a Valuation

Survey of the M/V POMORYE;

       IT IS HEREBY ORDERED that a marine surveyor with Sabine Surveyors, Ltd.

is appointed to conduct a valuation survey aboard the M/V POMORYE and that the costs

of same, including the report, be allocated as a custodia legis expense.

       NEW ORLEANS, LOUISIANA this22nd
                                  ___ day of October 2018.



                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE




                                             1
